MEMORANDUM OPINION
                                              No. 04-12-00252-CV

                                            Nicole Iris VATCHER,
                                                   Appellant

                                                          v.

                                            Thomas R. VATCHER,
                                                  Appellee

                      From the 407th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2011-CI-15189
                           Honorable John D. Gabriel, Jr., Judge Presiding

PER CURIAM

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: June 20, 2012

DISMISSED FOR WANT OF JURISDICTION

           This appeal arises from the trial court’s March 26, 2012 order denying appellant Nicole

Iris Vatcher’s plea in abatement. 1 Nicole filed a notice of appeal on April 25, 2012; the clerk’s

record was subsequently timely filed. After reviewing the clerk’s record, we ordered appellant to

show cause in writing why her appeal should not be dismissed for want of jurisdiction. See TEX.

R. APP. P. 42.3(a); Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001) (noting that

1
  Nicole’s plea was titled “Plea in Abatement,” but she challenged the trial court’s jurisdiction and asked for the case
to be dismissed. Her plea was actually a plea to the jurisdiction. See Speer v. Stover, 685 S.W.2d 22, 23 (Tex.
1985) (per curiam).
                                                                                  04-12-00252-CV


generally “an appeal may be taken only from a final judgment”). We warned appellant that if

she did not show cause within the time provided, her appeal would be dismissed for want of

jurisdiction. See TEX. R. APP. P. 42.3(a); Matassarin v. Odiorne, No. 04-01-00498-CV, 2001
WL 1479258, at *1 (Tex. App.—San Antonio Nov. 21, 2001, no pet.) (not designated for

publication).

       Appellant’s June 5, 2012 response to our show cause order emphasized the merits of

appellant’s case, but failed to show how this court has jurisdiction to hear an appeal of an

interlocutory order in an action brought under the Family Code. See generally TEX. CIV. PRAC.

& REM. CODE ANN. § 51.014 (West Supp. 2011) (authorizing interlocutory appeals in certain

instances). Therefore, we dismiss this appeal for want of jurisdiction. See TEX. R. APP. P.

42.3(a); Lehmann, 39 S.W.3d at 195. Costs of this appeal are taxed against appellant.


                                                    PER CURIAM




                                              -2-